Citation Nr: 0510582	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  98-15 928	)	DATE
)
)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left knee 
disability secondary to right knee disability.

2.  Entitlement to an increased rating for right knee 
disability, rated 10 percent disabling prior to July 30, 
1998, 100 percent disabling from July 30, 1998, through 
October 31, 1999, 30 percent disabling from November 1, 1999, 
through May 10, 2000, 100 percent disabling from May 11, 
2000, through July 31, 2000, and 30 percent disabling since 
then. 

3.  Entitlement to service connection for a low back 
disorder, secondary to right knee disability.

4.  Entitlement to service connection for cardiovascular 
disease, including hypertension, right heart failure, and cor 
pulmonale, secondary to right knee disability.

5.  Entitlement to service connection for renal disease, 
secondary to right knee disability.

6.  Entitlement to service connection for sleep apnea and 
tracheostomy, secondary to right knee disability.

7.  Entitlement to service connection for depression, 
secondary to right knee disability.

8.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and K.F.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from October 1981 to 
January 1986.

This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that determined that a claim of 
entitlement to secondary service connection for a left knee 
disability was not well grounded and denied entitlement to an 
increased rating for residuals of a right knee injury, then 
rated 10 percent disabling.  The appeal also arises from a 
March 2000 rating decision that determined that claims of 
entitlement to secondary service connection for hypertension 
and heart disease, for lumbar canal stenosis with 
innervation, for depression, and for sleep apnea were not 
well grounded, and denied entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (hereinafter referred to as TDIU).  

In a May 2003 supplemental statement of the case (SSOC), the 
RO added cor pulmonale, right heart failure, and heart valve 
dysfunction with fluid retention to the claim of entitlement 
to service connection for hypertension and heart disease.  
The Board has recharacterized the issue to reflect these 
disorders.  

During the course of the appeal for an increased rating for 
the right knee, the veteran underwent several right knee 
surgeries for which the RO has assigned temporary total 
ratings from July 30, 1998, through October 31, 1999, and 
from May 11, 2000, through July 31, 2000.  Because the 
maximum rating has been assigned during these two periods, 
the Board need address an increased rating for the right knee 
only for the periods prior to July 30, 1998, from November 1, 
1999, to May 10, 2000, and since July 31, 2000.  

In December 2000, the Board remanded the case to the RO for 
additional development.  

The veteran testified before an RO hearing officer in January 
1999 and in August 1999.  The veteran testified at a 
videoconference before the undersigned Veterans Law Judge in 
July 2000.  In May 2001, the veteran indicated that he did 
not desire any further hearing.  

In September 2002, the veteran requested a temporary total 
rating due to VA hospitalization and convalescence.  In an 
October 2002 letter, the RO notified the veteran that the 
claim was being developed.  This matter is referred to the RO 
for appropriate action.  

The issues of entitlement to an increased rating for right 
knee disability, service connection for a low back disorder, 
cardiovascular disease, including hypertension, right heart 
failure, and cor pulmonale, renal disease, depression on a 
secondary basis, and entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In June 2004, the veteran requested service connection for 
posttraumatic stress disorder (PTSD), claimed related to 
right knee injury.  This issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.   The left knee disorder is causally related to the 
service connected right knee disability.  

2.  Service connection is in effect for disabilities 
involving both knees.

3.  The sleep apnea and tracheotomy are not causally related 
to the service-connected disabilities of the knees.  


CONCLUSIONS OF LAW

1.  The left knee disorder is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§§ 3.102, 3.310 (2004); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

2.  Sleep apnea with tracheostomy is not proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  
The new law also enhances VA's duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Section 701 of the Veterans Benefits Act of 2003 
(the Act) contains amendments to 38 U.S.C. §§ 5102 and 5103.  
The Act contains a provision that clarifies that VA may make 
a decision on a claim before the expiration of the one-year 
VCAA notice period.  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  In this case, the veteran was 
provided a rating decision, a statement of the case, 
supplemental statements of the case, and VCAA notice letters 
in May and October 2002.  These documents provide notice of 
the law and governing regulations as well as the reasons for 
the determination made regarding his claims.  The veteran was 
also specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA and 
of what evidence VA would obtain.  Quartuccio v. Principi 16 
Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist in 
obtaining any relevant evidence available to substantiate the 
claims.  VA examination reports are associated with the 
claims file.  All identified evidence has been accounted for 
and the veteran has submitted written argument, testified at 
hearings, and appointed a representative.  

The record shows that VA notified the veteran of the VCAA 
subsequent to the appealed rating action in violation of the 
VCAA.  The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  The veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993

Factual Background 

Secondary Service Connection Left Knee

The veteran's service medical records (SMRs) reflect a right 
knee twisting injury in August 1983 but do not mention any 
left knee injury.  In June 1986, the RO established service 
connection for the right knee and assigned a 10 percent 
rating.  

In November 1997, the veteran requested secondary service 
connection for the left knee.  He reported that right knee 
instability caused him to favor the left leg, and also that 
the right knee recently gave out causing injury to the left 
knee.

The veteran was seen at the VA orthopedic clinic in March 
1998 for bilateral knee pain.  At that tome he reported that 
he fell on his knees in October 1997 when his right knee gave 
way.    The examination showed tenderness and mild crepitus.  
There was no swelling or instability.  The impression was 
bilateral degenerative joint disease and patellar femoral 
syndrome.

February 1998 VA X-rays showed Pellegrini-Stieda 
calcification in the medial collateral ligaments, 
bilaterally.  The radiologist felt that this could suggest 
prior trauma, bilaterally.  Joint spaces were normal, 
bilaterally.

The veteran underwent a VA orthopedic compensation 
examination in April 1998.  The physician reviewed the claims 
file.  On examination, both knees showed 8 degrees of genu 
valgum.  X-rays showed a bony enlargement at the epicondyle 
of the left femur and a detached bony fragment.  The 
physician offered a right knee diagnosis and added that left 
knee bone change did not represent disease, but rather that 
it was secondary to trauma.  The overall left knee impression 
was left partial avulsion of the medial collateral ligament, 
origin questionable.  

An April 1998 VA consultation report that reflects that the 
veteran weighed 292 pounds.  X-rays of the knees showed 
calcification along the medial collateral ligament "probably 
from trauma."  

In October 1998, the veteran reported recent right knee 
reconstruction due to serious instability.  A December 1998 
VA physical therapy report notes that the veteran fell down 
some stairs a week earlier

In January 1999, the veteran testified before an RO hearing 
officer that his VA treating physician was Dr. V.S.  He 
testified that the right knee felt unstable, that he walked 
with a limp, that that he nearly fell several times.  He 
testified that since the right knee injury, the left knee 
became painful over time.  He testified that he did not 
request that his physician look at the left knee because the 
right knee needed more attention.  

At the January 1999 RO hearing, K.F., a medical doctor, 
testified that she/he knew the veteran for four years and 
knew that the veteran woke up several times each night.  
She/he testified that the veteran usually leaned toward his 
right leg, clarifying that the right leg was the leg that had 
surgery.  K. F. then changed her/his testimony and stated 
that the veteran had put most of weight on the left knee 
since surgery and that the left knee gives way but that 
she/he really did not know whether the knee was unstable as 
she/he was not an orthopedic doctor.  (Hearing Transcript p. 
32).  K.F. also testified that the veteran's right knee was 
inflamed and that the ibuprofen was not working.  

According to a March 1999 neurosurgery consultation report, 
the veteran reported episodes of the left leg giving out and 
that the left leg was weaker than the right.  

A June 1999 VA treatment report notes a history of left knee 
injury in 1983 with surgery and meniscal repair in 1983 with 
anterior cruciate ligament repair in 1998.  Another June 1999 
report notes that X-rays confirmed a 3/8-inch leg length 
discrepancy.  

In August 1999, the veteran testified during a hearing at the 
RO that he had favored the right knee for years, putting more 
weight on the left knee.  He testified that he noticed 
bilateral knee pain while letter carrying in 1985 but that he 
has always had swelling in both knees.  He said that more 
recently a VA physician issued a heel lift to help with his 
limp.  He recalled that the only left knee trauma occurred 
after right knee surgery when the right knee gave out and he 
fell down a stairway.  He testified that that his friend, 
K.F., who had testified for him in March 1999, had completed 
medical school and was a licensed physician who agreed with 
other physicians that the right knee contributed to the 
overall left knee disability.  He also testified that K.F. 
had not treated him and would not have any records. 

At the August 1999 hearing, the veteran submitted a letter 
signed K.F., M.D.  According to the letter, K.F. had known 
the veteran for over four years.  Between 1996 and 1997, 
noticeable limping caused the left knee to become 
"agitated."  K.F. stated that doctors thought that limping 
might have contributed to the veteran's back problem.  K.F. 
stated, "I can honestly say that since I have known [the 
veteran] his knee and his back condition has progressively 
gotten worse.  I feel that his medical ailments are 
interrelated."  

In July 2000, the veteran testified at a videoconference 
before the undersigned member of the Board that he intended 
that his left knee claim be one of service connection 
primarily by aggravation.  He testified that that the right 
knee had undergone four surgeries and that he noticed left 
knee pain when he worked as a mailman.  He testified that 
that the first physician to link the left knee to right knee 
problems was Dr. K.F.  He also testified that after 1983 he 
always had an altered gait.  

At the hearing, the veteran submitted VA treatment reports 
dated in the 1980s; however, these do not address the left 
knee.  

In December 2000, the Board remanded the case to the RO for 
an examination and for additional records.  

The veteran underwent a VA orthopedic compensation 
examination in August 2001.  The physician reviewed the 
claims files and elicited additional history from the 
veteran, who reported that he twisted the left knee in 1982 
after stepping into a hole.  He recalled that a battalion aid 
station treated the left knee with an ACE(r) bandage and 
painkiller.  The left knee diagnoses were old partial 
avulsion of the medial collateral ligament; lateral patellar 
displacement; and, degenerative spurring.  

The VA physician felt that left knee disorder was 
posttraumatic, explaining that at some point there had been 
enough stress to cause a partial avulsion, although the 
medical history failed to disclose such an event.  The 
physician felt that the right knee did not cause the left 
knee disorder; however, the physician added that where there 
is increased demand on an already diseased left knee, then 
aggravation is likely.  Other factors that might be related 
were the veteran's body weight (300 pounds) and his statement 
that he was up only a few hours per day.  

In November 2001, the RO requested and received SSA records; 
however, none of these addresses the etiology of a left knee 
disorder. 

In September 2002, the veteran reported that VA had recently 
hospitalized him because both legs had swollen badly.  He 
felt that the service-connected right knee had caused all leg 
problems.  

A December 2002 VA orthopedic compensation examination report 
does not mention the left knee.

The veteran underwent a VA orthopedic compensation and 
pension examination in April 2003.  He currently weighed 380 
pounds.  He felt that the right knee caused him to overuse 
the left knee.  The physician felt that both knees had 
excellent and full range of motion, good strength, no 
crepitance, and no rotatory instability.  The left knee 
showed very mild varus valgus pseudo-laxity with a very 
definite endpoint.  Right knee surgical scars were non-
tender.  X-rays showed left knee tibial sclerosis.  The right 
knee showed slight joint line narrowing with good alignment 
and no excessive osteophytes.  The physician felt that the 
right knee did not cause any disability mentioned. 

In May 2003, the April 2003 VA examiner offered an addendum.  
In the addendum, the physician noted that there was no 
correlation between the veteran's knees and his morbid 
obesity, further reasoning that the veteran's weight gain 
occurred simply because he ate too much.  

In June 2003, the physician who conducted the April 2003 VA 
compensation examination added that X-rays did show 
degenerative changes in both knees, but could indicate a 
medial femoral condyle spur related to the slight valgus 
stance at both knees.  The physician also commented that a 
diagnosis of chondromalacia patella was correct and also 
agreed that there was patellofemoral crepitus.  The physician 
concluded with, "I believe that there is insufficient 
evidence in either the veteran's history, the records or my 
exam to attribute his mild degenerative changes of the left 
knee to overuse or aberrant biomechanics from that of his 
right knee."  

A December 2003 VA treatment report notes bilateral leg 
edema.  The report notes that the veteran had gained about 
one hundred pounds of body weight in the recent year, 
currently weighing 385 pounds.  

Service Connection for Sleep Apnea andTracheostomy, Secondary 
to the Right Knee

An August 1997 sleep study confirmed severe obstructive sleep 
apnea.

In an August 1999 letter, K.F., M.D., noted (among other 
disabilities) that the veteran's weight gain followed 
decreased right knee flexibility and stated, "I feel that 
his medical ailments are interrelated."  

In July 2000, the veteran testified at a videoconference 
before the undersigned member of the Board; however, the 
claim of service connection for sleep apnea and tracheostomy 
was not discussed.  At the hearing, the veteran submitted VA 
treatment reports dated in the 1980s; however, these do not 
address the etiology of sleep apnea and tracheostomy.  

In November 2001 the RO requested and received SSA records.  
While these records show a disability from employment, they 
do not address the etiology of sleep apnea and tracheostomy. 

In September 2002, the veteran reported that since his knee 
became disabled, he had gained a large amount of weight and 
had trouble with his heart.  He felt that the service-
connected right knee had caused all other problems.  

VA hospitalized the veteran in October 2002 for obstructive 
sleep apnea.  A tracheotomy was performed under local 
anesthesia to aid in desaturization of carbon dioxide.  The 
report notes that he was discharged to his home where further 
care would be provided by his spouse who was a certified 
nurse's aid.  

A December 2002 VA orthopedic compensation examination report 
recites relevant right knee medical history and notes that 
because of the veteran's inability to exercise he gained a 
lot of weight and also developed obstructive sleep apnea.  
The VA physician then noted that because of weight gain and 
obstructive sleep apnea, the veteran developed right-sided 
heart failure and lower extremity edema.  

The December 2002 report notes 2+ pitting edema of the lower 
extremities and that the veteran currently had a tracheostomy 
in place.  A tracheostomy is a surgical opening through the 
neck into trachea for insertion of a tube, Dorland's 
Illustrated Medical Dictionary 1727 (28th ed. 1994).  The 
diagnoses included obstructive sleep apnea resulting in 
tracheostomy.  The physician noted that the veteran had been 
in excellent health prior to the right knee injury, which 
precluded all exercise, which then led to obstructive sleep 
apnea, among others.  

In February 2003, the veteran underwent a VA respiratory 
disease compensation and pension examination.  The physician 
noted a review of the claims folders and of his/her previous 
report of December 2002.  The physician added that the 
December 2002 diagnoses also included right-sided heart 
failure with cor pulmonale.  The physician stated that the 
veteran's cor pulmonale is related to his obstructive sleep 
apnea, which is related to his weight gain and inability to 
exercise due to residuals of the injury of the right knee.  
The physician repeated, "In my opinion, his chronic renal 
disease with proteinuria, sleep apnea, edema, and right-sided 
heart failure with cor pulmonale are directly related to his 
service-connected right knee condition."  

In April 2003, the veteran underwent an orthopedic 
compensation and pension examination.  The physician reviewed 
the claim files and noted that the veteran claimed that the 
right knee disability had caused sleep apnea, among others.  
The physician noted that the lower extremities were in 
excellent alignment without evidence of leg length 
discrepancy.  The physician examined the knees more closely 
but offered an opinion concerning a wider range of disorders.  
The physician stated, "It is my opinion that the right knee 
disability by itself did not directly cause the weight gain 
or the other disabilities mentioned above."

In May 2003, the April 2003 VA orthopedic examiner provided a 
rationale for the April 2003 opinion.  The physician stated, 
"I cannot find any direct correlation between his knees and 
his morbid obesity."  The physician also stated that she/he 
was unable to provide any further rationale for the opinion 
and concluded with, "I do not believe that any knee problem 
he has resulted in his weight gain.  I think that he is obese 
because he ate too much.  I do not think that it is 
reasonable to think that his knee problems are a cause of his 
obesity."

In June 2003, the April 2003 VA orthopedic examiner was asked 
to reconcile differences between the recent examination 
reports and earlier reports dated in April 1999 and August 
2001.  After comparing the earlier reports, the physician 
concluded that mild degenerative changes were shown in both 
knees, the right knee changes being attributed to service-
connected trauma.  The physician disagreed however, that the 
right knee had caused any other medical problem associated 
with obesity and felt that the veteran had sufficient knee 
function to participate in exercises, including walking, 
swimming, or bicycling.  

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for disability that is 
"proximately due to or the result of a service-connected 
disease or injury . . ." 38 C.F.R. § 3.310(a) (2004).  In 
addition to authorizing service connection for disability 
caused by an already service-connected disability, that 
regulation has been interpreted to permit service connection 
for the degree of disability result from aggravation of a 
nonservice- connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay statements and testimony are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise and it is not contended 
otherwise.

Left Knee

In this case, there is competent VA medical evidence both for 
and against secondary service connection for the left knee.  
Also submitted is a private medical opinion that argues for 
secondary service connection.  There is ample medical and lay 
evidence of years of limping, favoring the right leg, and a 
shortening of the right leg prior to the onset of left knee 
degenerative arthritis.  Although VA physicians have not 
precisely determined what caused an avulsion of the left 
anterior cruciate ligament, in August 2001 a VA physician 
determined that aggravation of the left knee was likely, 
specifically noting that the left knee was already diseased, 
and therefore more susceptible to aggravation by the right 
knee.  

On the other hand, on several occasion in 2003 another VA 
physician found no causal relationship between any left knee 
disability and the service-connected right knee.  

The Board finds that the evidence is equipoise with regard to 
aggravation of the left knee disability by the service 
connected right knee disability.  As such, the benefit of the 
doubt is in the veteran's favor.  38 C.F.R. § 3.102.  
Accordingly, the Board finds that entitlement to service 
connection for left knee disability secondary to the right 
knee is warranted.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Sleep Apnea andTracheostomy

The favorable evidence includes a December 2002 VA 
examination report that reflects that the veteran gained 
significant weight and developed sleep apnea because of his 
inability to exercise.  Dr. K.F., a private physician, has 
also voiced that assessment.  Although sleep apnea certainly 
led to the tracheostomy, the Board is not persuaded that the 
service-connected bilateral knee disabilities precluded all 
exercise or caused obesity.  Another physician has listed 
several exercises that the veteran is capable of performing 
and has attributed obesity to the veteran's overeating and 
not exercising. 

Moreover, the regulation providing for secondary service 
connection states that except as provided at 38 C.F.R. 
§ 3.300(c), disability which is proximately due to or the 
result of service-connected disease or injury shall be 
service-connected.  [emphasis added].  The phrase 
"proximately due to or the result of" invokes inquiry.  
"Proximate cause" is defined as that which in a natural and 
continuous sequence, unbroken by any efficient intervening 
cause, produces the injury, and without which, would not have 
occurred, Black's Law Dictionary, 4th Ed. 1391 (1951).  
Further, a "proximate consequence or result" is defined as 
one which succeeds naturally in the ordinary course of 
things."  Id.  

The service-connected knees are not the proximate cause of 
sleep apnea because of two intervening forces: (1) 
overeating, which is not a natural or ordinary result of 
disabled knees, and (2) lack of exercise, which, as the 
doctor has pointed out, cannot be attributed to disabled 
knees because unsound knees do not preclude such exercises as 
swimming and bicycling.  Therefore, the knees cannot be held 
to have caused overeating or lack of exercise, which led to 
obesity and sleep apnea and its downstream result, a 
tracheostomy.  

In Allen, supra, the Court held that aggravation of a non-
service-connected disability by a service-connected 
disability must also be addressed.  In this case, the medical 
evidence of aggravation is in controversy.  The Board finds 
the negative medical opinions, i.e., the May and June 2003 
opinions, to be more persuasive.  The reason for this 
conclusion is that there is simply too much unrelated 
intervening cause to conclude that the service-connected 
knees aggravated sleep apnea.  

The Board notes that lay statements are considered to be 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized 
training and it is not contended otherwise.  Therefore, his 
contention that his service-connected knees caused or 
aggravated sleep apnea and tracheostomy cannot be afforded 
any weight.  


After consideration all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against this claim.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
claim of entitlement to secondary service connection for 
sleep apnea and tracheostomy must therefore be denied.  


ORDER

1.  Entitlement to service connection for left knee 
disability secondary to the right knee disorder is granted.  

2.  Entitlement to secondary service connection for sleep 
apnea and tracheostomy is denied.  


REMAND

Right Knee

This case was previously before the Board in December 2000.  
At that time the issue an increased rating for the right knee 
disorder was remanded, in part, in order for the RO to 
adjudicate the issue of whether a compensable rating was 
warranted for arthritis of the right knee separate from the 
rating for instability of the right knee.  A review of the 
record reflects that this request was not completed.  Thus, a 
remand is required.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Low Back Disorder Secondary to the Knees

In January 1999, an MRI showed mild disc bulge at L4-5 with 
canal stenosis at L2-3, L3-4, and L4-5.  In April 1999, a VA 
physician felt that both the veteran's abnormal posture and 
his right knee could be contributing to chronic low back 
pain.  A May 1999 VA outpatient treatment report reflects 
that the physician pondered whether the right knee may have 
caused or aggravated the back and concluded, "Can't rule 
this out."  In view of these facts, the Board is of the 
opinion that a specialized examination is warranted.

Cardiovascular-Renal Disease, including Hypertension, Right 
Heart Failure, and Cor Pulmonale, and Depression Secondary to 
the Knees

The veteran has asserted that medication taken for the 
service-connected right knee disability had caused or 
aggravated his hypertension and/or his depression.  




A review of the service medical records show that in May 1984 
a blood pressure of 126/90 was recorded.  In June 1984 a 
blood pressure of 129/90 was recorded.  At the time of the 
separation examination the veteran's blood pressure was 
138/88.  The post service medical records show that beginning 
in February 1988 elevated blood pressure readings were 
recorded and subsequently hypertension was diagnosed.  
Accordingly, the Board finds that a VA medical opinion is 
warranted.

Following all development requested above, the AMC should 
readjudicate the issue of TDIU.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should request the VA medical 
facility in Little Rick to furnish copies 
of any medical records pertaining to the 
disabilities in issue covering the period 
from February 2003 to the present. 

2.  The RO should schedule the veteran 
for a VA examination by neurologist to 
determine the severity and etiology of 
the low back disorder.  The physician 
should review the claims files and note 
that review in the report.  All tests 
deemed necessary should be performed.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
low back disorder diagnosed was caused by 
or is aggravated by the service connected 
disabilities of the knees.  If chronic 
aggravation is found, the examiner, to 
the extent possible, should identify the 
degree of disability caused by the 
aggravation.  A complete rationale for 
any opinion expressed should be included 
in the report.

3.  The RO should schedule the veteran 
for a VA examination by a cardiologist to 
determine the severity and etiology of 
the cardiovascular-renal disease, 
including hypertension, right heart 
failure, and cor pulmonale.  The 
physician should review the claims files 
and note that review in the report.  All 
tests deemed necessary should be 
performed.  The examiner is requested to 
obtain a detailed history of the 
medications the veteran has taken for his 
service connected bilateral knee 
disabilities, and his low back disorder.  

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that the 
veteran's hypertension, if diagnosed, is 
related to the inservice elevated 
readings.  If no, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
medications the veteran has taken for his 
service connected bilateral knee 
disabilities (and low back disability if 
the low back disorder is deemed causally 
related by the neurologist to the service 
connected bilateral knee disabilities) 
caused or results in chronic aggravation 
of his cardiovascular-renal disease, 
including hypertension, right heart 
failure, and cor pulmonale.  If chronic 
aggravation is found, the examiner, to 
the extent possible, should identify the 
degree of disability caused by the 
aggravation.  A complete rationale for 
any opinion expressed should be included 
in the report.

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the severity and etiology of 
any psychiatric disorder.  The examiner 
should review the claims files and note 
that review in the report.  All tests 
deemed necessary should be performed.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
acquired psychiatric disorder diagnosed 
was caused by or is aggravated by the 
service connected disabilities of the 
knees (and low back and cardiovascular-
renal disorders if these disorder are 
deemed causally related by the 
neurologist and cardiologist to the 
service connected bilateral knee 
disabilities or to service directly).  If 
chronic aggravation is found, the 
examiner, to the extent possible, should 
identify the degree of disability caused 
by the aggravation.  A complete rationale 
for any opinion expressed should be 
included in the report.

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought are not granted, an appropriate 
SSOC should be furnished to the veteran 
and to his representative.  They should 
be afforded an opportunity to respond to 
the SSOC before the claims folder is 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp 2004).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


